Title: To Thomas Jefferson from Richard Fitzhugh, 13 December 1805
From: Fitzhugh, Richard
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ravensworth December 13th 1805
                  
                  I send my Servant for the cutting Knife you were kind enough to compliment me with, which I shall ever acknowledge as a most valuable present—at the same time you will recieve two kinds of peas, the small red pea, you will get two crops from, the black pea you get one early crop from, they are equal to any pea in the World—accept my Sincere good wishes for your welfare— 
                  yours very respectfully
                  
                     Richd. Fitzhugh 
                     
                  
               